DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54, 55, 59-61, 63-64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buj Bello et al-2 (WO 2018/078134, claiming priority to EP 16306427.2, filed on
October 28 2016, of record).
Buj Bello et al-2 disclose single molecule guide RNAs of SEQ ID NO: 2 (see lines 16-19 on
page 14), which comprises instant SEQ ID NO: 5448, and of SEQ ID NO: 1 (see lines 16-19 on page 14), which comprises instant SEQ ID NO:  5808. Buj Bello et al-2 disclose that such single molecule guide RNA can further comprise tracrRNA (see lines 16-18 on page 9). Buj Bello et al-2 further disclose that the molecule can be complexed with Cas9 from S. aureus (see bridging paragraph between pages 16 and 17, line 19 on page 4), such Cas9 can comprise NLS at  amino-terminus and carboxy-terminus of Cas9  (see lines 11-12 on page 22). The RNA can be encoded by DNA plasmid (see lines 7-8 on page 13).
Allowable Subject Matter
Claim 65 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Previous 102 rejections based on Pandey et al reference and Buj Bello et al reference are withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejection based on Buj Bello et al-2 reference it is noted that the rejection is based on the sequence in the reference corresponding to SEQ ID NO: 5448, and not to SEQ ID NO: 5446 as stated by Applicant. Therefore the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635